DETAILED ACTION
This non-final Office action is in response to the claims filed on November 16, 2020.
Note: proper claim amendment notation is required when amending the claims. Although a Notice of non-complaint may have been issued for the replacement claims filed 11/16/2022, in order to expedite prosecution, the examiner has reviewed the claim set filed 11/16/2022 containing eight claims. However, proper claim amendment notation is required for the next filing of claims.
Status of claims: claims 1-6 are withdrawn; claims 7-9 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an apparatus for raising and lowering a wall, classified in E05F15/627
II. Claims 7-9, drawn to a recreational vehicle ramp door closure apparatus, classified in B60P1/435
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination fails to recite, among other things, a linear actuator arrangement connected to an end of a cable.  The subcombination has separate utility such as for use with raising and lowering a window on a house.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a search for the combination requires a search within vehicles, whereas the subcombination does not require a search within vehicles.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Ryan Fountain on October 27, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 7-9.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: page 7, line 13 – “frm” should be replaced with “from.” Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: the comma should be deleted. Appropriate correction is required.

Drawings
The drawings are objected to because:  
FGIS. 4-6 illustrate cross-sectional views, yet it is unclear at what cross-section these views were taken.
Page 7, lines 11-12 – “a first pair and a second pair of aligned openings 30d and 30e in side walls 30a and 30b” are not entirely and clearly illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-9 – “recreational vehicle” is unclear. What makes a vehicle a “recreational vehicle?” Does a boat or sports car constitute a “recreational vehicle?”
Claim 7 – “a second closure arrangement” is unclear since a first closure arrangement is not recited, yet implied by the recitation of the “second closure arrangement.”
Claim 7 – “said recreational vehicles” lacks antecedent basis.
Claim 7 – “s second close position” is unclear since a first close position is not recited, yet implied by the recitation of the “second close position.”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over US 7419204 to Coble et al. (hereinafter “Coble”) in view of US 2008/0217949 to Kobrehel et al. (hereinafter “Kobrehel”)
Coble discloses a ramp door closure apparatus, for a recreational vehicle having an opening therein, comprising: 
a ramp door pivotally connected to said recreational vehicle, for controlling access to said opening, (see FIG. 1)
a cable closure arrangement 10,14 connected to said ramp door 6 and to said recreational vehicle, for drawing said ramp door toward a close position with respect to said opening.
Coble fails to disclose a second closure arrangement connected to said ramp door and to said recreational vehicles for drawing said ramp door toward a second close position with respect to said opening. 
Kobrehel teaches of a similar device with a second closure arrangement 270 connected to said ramp door and to said recreational vehicles for drawing said ramp door toward a second close position with respect to said opening. (see FIG. 22,21 and [0056],[0057])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second closure arrangement with Coble, as taught by Kobrehel, in order to create “a seal between the” (see [0057]) the ramp door and the recreational vehicle when the ramp door is in the closed position. (claim 7)
Coble, as applied above, further discloses wherein said second closure arrangement comprises a projection 290 mounted on said ramp door and a movable cam structure 288,274 mounted on said recreational vehicle, for receiving said projection therein and drawing said ramp door toward said opening when said ramp door is moved toward said second close position. (see FIG. 22,21 and [0056],[0057]) (claim 8)
Coble, as applied above, further discloses wherein said second closure arrangement is selectively detachable (note the second closure arrangement can be disassembled and detached from the vehicle) from within said recreational vehicle, so as to allow said ramp door to be moved away from said second close position by persons located within the recreational vehicle. (claim 9)

Claims 7-9 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Coble in view of US 2011/0254292 to Ishii.
Coble discloses a ramp door closure apparatus, for a recreational vehicle having an opening therein, comprising: 
a ramp door pivotally connected to said recreational vehicle, for controlling access to said opening, (see FIG. 1)
a cable closure arrangement 10,14 connected to said ramp door 6 and to said recreational vehicle, for drawing said ramp door toward a close position with respect to said opening; and 
a second closure arrangement 14 (note – one of the two cable arrangements has been interpreted as the second closure arrangement – see FIG. 1) connected to said ramp door and to said recreational vehicles for drawing said ramp door toward the close position with respect to said opening. 
Coble fails to disclose the second closure arrangement for drawing said ramp door toward a second close position with respect to said opening. 
Ishii teaches of a similar device with a second closure arrangement 1,2,3,4,5 (see FIGS. 1-5) connected to said ramp door and to said recreational vehicles for drawing said ramp door toward a second close position with respect to said opening. (see FIGS. 6-8 and [0049])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with the Coble second closure arrangement elements of the second closure arrangement taught by Ishii in order to further assist with closing the ramp door while attempting to create a seal between the door and vehicle; thus preventing debris from entering the vehicle when the door is in the closed position. (claim 7)
Coble, as applied above, further discloses wherein said second closure arrangement comprises a projection 1 mounted on said ramp door and a movable cam structure 2 mounted on said recreational vehicle, for receiving said projection therein and drawing said ramp door toward said opening when said ramp door is moved toward said second close position. (claim 8)
Coble, as applied above, further discloses wherein said second closure arrangement is selectively detachable (see Fig. 11 of Coble, note how the cable 72 is detachable) from within said recreational vehicle, so as to allow said ramp door to be moved away from said second close position by persons located within the recreational vehicle. (claim 9)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634